cca-506416-13 ------------ id office uilc number release date from ------------------ sent monday date pm to ------------------- cc --------------- subject sec_982 effect on third parties you had asked if a person related to the taxpayer to whom a foreign document request is made would be barred by sec_982 from entering foreign documents as evidence if the taxpayer was barred from introducing such evidence we conclude that sec_982 may be read literally to bar only the taxpayer from introducing the foreign documents as evidence thus if the service seeks to bar these documents reliably from trial it should make a formal_document_request to each potential party with access to the foreign documents the service can move to exclude foreign records from civil court proceedings in situations described by sec_982 the statutory text states that the taxpayer is prohibited from introducing the foreign-based_documentation if the taxpayer fails to provide such documents in response to a foreign document request the u s tax_court has interpreted this provision literally holding that sec_982 did not bar the individual petitioners from introducing the requested foreign-based records where the fdr had been issued only to their wholly-owned entity santa maria v commissioner tcmemo_1994_622 note that where an fdr has been issued to a taxpayer who fails to comply with the fdr and becomes a petitioner in the proceeding then that taxpayer is barred from introducing the requested records even if structured as a submission by a third party see flying tigers oil co v commissioner t c no petitioner is barred from introducing documents attached to a third party affidavit when an fdr for the documents had been issued to the petitioner please do not hesitate to contact me with any questions or concerns
